*317The opinion of the court was delivered by
Veazey, J.
The counts of the declaration demurred to are based on the proposition that, as the statute,-Acts of 1881, No. 12, s. 2, provided that highway taxes’should be collected by the. collector of town taxes, when no street commissioners are elected,, the plaintiff, being collector by virtue of his .office as first constable, was entitled to the fees attached to such collection,' although the tax bill was not given to him and he never collected, the same, and although there, was no agreement with him undeiE. L. s. 2721, which provides that towns may make such agreement with the collector in respect to his fees and commissions, as they judge advantageous to the town.'
This is contrary to the construction heretofore adopted under sirpilar statutes, as was decided in Cameron v. Town of Walden, 32 Vt. 323. The declaration is in assumpsit, and fails tosh ow service rendered of any contract for compensation. The subsequent promise to pay, as alleged, was therefore without consideration.
The pro forma rulings are reversed, these counts adjudgedT insufficient, and cause remanded.